—Judgment, Supreme Court, New York County (Richard Lowe, III, J., on joinder/ severance motions; Clifford Scott, J., at jury trial and sentence), rendered May 12, 1994, convicting defendant, of 16 counts of robbery in the first degree, two counts of robbery in the second degree, two counts of burglary in the first degree, and one count each of criminal possession of a weapon in the second and third degrees and criminal possession of a controlled substance in the fifth degree, and sentencing him, as a persistent felony offender, to consecutive terms of 25 years to life on each of the 16 first-degree robbery convictions, and concurrent terms of 25 years to life on the remaining convictions, *179unanimously modified, as a matter of discretion in the interest of justice, to the extent of directing that all sentences run concurrently, except that defendant’s sentences upon his convictions of robbery in the first degree under counts 1 and 2 shall be served consecutively to each other and concurrently with the remaining sentences, and otherwise affirmed.
The court did not err in denying defendant’s request for a charge on the voluntariness of his statements. The issue was not raised during the trial (see, People v Cefaro, 23 NY2d 283, 288), and there was no evidence that would justify such a charge (see, People v Herr, 203 AD2d 927, affd 86 NY2d 638).
The court properly denied severance of the counts (see, People v Simms, 172 AD2d 336, lv denied 78 NY2d 974). The court’s inadvertent error in not specifically charging the jury to consider each count separately was harmless, because this was thoroughly covered at several other points in the trial, and because of the overwhelming evidence of guilt.
We find the sentence excessive to the extent indicated.
We have considered defendant’s remaining arguments and find them to be without merit. Concur—Murphy, P. J., Rosenberger, Rubin and Mazzarelli, JJ.